Citation Nr: 0312225
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 95-30 906               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for bilateral eye disorder to
include cataracts as secondary to service-connected diabetes
mellitus, type II.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for disabilities involving the
shoulders, to include bursitis and tendonitis, as secondary to
Agent Orange exposure.

4. Entitlement to service connection for a skin disorder, to
include skin rash of the. right finger and seborrheic dermatitis,
as secondary to Agent Orange exposure.

5. Entitlement to service connection for a liver disorder, as
secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 1969,
and from March 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office in New Orleans, Louisiana (RO).

During a February 1998 Video Conference hearing before the
undersigned member of the Board, the veteran withdrew from
appellate status the issues of increased ratings for residuals of
a bunionectomy of the right foot and for residuals of a
bunionectomy of the left foot with paralysis of the extensor lucis
longus brevis on the left. Thus, these issues are not before the
Board for appellate consideration.

Service connection for chronic shoulder, skin and liver disorders
were previously denied in RO rating decisions that the veteran did
not appeal and thereby became final. The present claims on appeal
regarding shoulder, skin and liver disorders are based on exposure
to Agent Orange, an etiology not previously claimed or considered
by the RO. The RO addressed these issues on a de novo basis. The
Board concurs. Ephraim v. Brown, 82 F. 3d 39,(Fed. Cir. 1996).

- 2 -

FINDINGS OF FACT

1. Service connection is in effect for several disorders, including
diabetes mellitus.

2. Bilateral eye disorders to include cataracts are not of service
origin nor are they causally related to the service-connected
diabetes mellitus.

3. Bilateral hearing loss is not of service origin and is not
related to any incident of service.

4. Disabilities involving the shoulders, to include bursitis and
tendonitis are not of service origin and are unrelated to any
incident of service including Agent Orange exposure.

5. A skin disorder, to include skin rash of the right finger and
seborrheic dermatitis, is not of service origin and is unrelated to
any incident of service including any Agent Orange exposure.

6. A liver disorder is not of service origin and is unrelated to
any incident of service including any Agent Orange exposure.

CONCLUSIONS OF LAW

1. Bilateral eye disorders to include cataracts were not incurred
in or aggravated by military service nor are they proximately due
to or the result of the service- connected diabetes. 38 U.S.C.A.
1110 (West 2002); 38 C.F.R. 3.303, 3.310 (a) (2002).

2. Bilateral hearing loss was not incurred in or aggravated by
service nor may bilateral hearing loss be presumed to have been
incurred during service. 38

- 3 -

U.S.C.A. 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.303,
3.307, 3.309 (2002).

3. Disabilities involving the shoulders, to include bursitis and
tendonitis, a skin disorder, to include skin rash of the right
finger and seborrheic dermatitis, and a liver disorder, were not
incurred or aggravated in service. 38 U.S.C.A. 1110, (West 2002);
38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).
See, 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002). This law
eliminates the concept of a well-grounded claim, and redefines the
obligations of VA with respect to the duty to assist. The new law
also includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. The final rule implementing the VCAA was published on
August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the RO notified the veteran of the requirements
necessary to establish his claim in the statements of the case and
supplemental statements of the case. Also, in letters to the
veteran in June and December 2001, the RO notified the veteran of
VCAA provisions and that VA would attempt to obtain medical records
identified by the veteran. The record shows that the RO has sought
and/or obtained all pertinent evidence needed to adjudicate the
present issue. Several VA examinations have been conducted during
the appeal period. The Board finds that the VA has satisfied
provisions of the VCAA. Quartuccio v. Princippi, 16 Vet. App. 183
(2002).

4 -

Review of the claims files indicates that some service medical
records were unavailable. Due to the loss of records, the Board has
a heightened duty to explain its findings and conclusions. OHare v.
Derwinski, 1 Vet. App. 365, 367 (1991).

I. Background

Service medical records for the first period of active duty show
that at the time of the entrance examination the veteran's
uncorrected vision was 20/20 in the right eye and 20/30 in the left
eye. The audiological examination showed that his hearing was
within the range of normal. The service treatment records show that
he was seen in January 1969 for a rash on his face. The service
treatment records show no findings indicative of an eye disorder,
hearing loss, shoulder disorder, or liver disorder. At the time of
his separation examination uncorrected vision was 20/20
bilaterally. The audiological examination showed that his hearing
was within the range of normal. His eyes, ears, musculoskeletal,
skin and abdomen were clinically evaluated as normal.

The service medical records for the second period of active duty
show that at the time of the entrance examination the veteran's
uncorrected was 20/25 in the right eye and 20/20 in the left eye.
The audiological examination showed that his hearing was within the
range of normal. The veteran was seen at the dispensary in April
1971 for a right earache. The impression was an upper respiratory
infection. He was seen in July 1971 for an eye infection. His
vision was 20/50 in the right eye and 20/30 in the left eye. In
November 1972 he gave a history of a lesion on the back of his left
leg. The impression was mass on the left thigh, etiology unknown.
On examination in December 1973 for separation from service his
eyes, ears, musculoskeletal, skin and abdomen were clinically
evaluated as normal. Vision was 20/20 bilaterally. An audiological
evaluation showed pure tone thresholds of 5, 20, 20, 20, 15, 15,
10, and 5 decibels in his right ear, and 20, 15, 10, 15, 15, 15, 15
and 5 decibels in his left ear, at 250, 500, 1,000, 2,000, 3,000,
4,000, 6000 and 8000 Hz, respectively. The veteran's service
administrative records indicate that he served in Vietnam.

5 -

Medical records after service include the report of VA examination
in June 1974. At that time examination of the ears and eyes was
normal. The report noted that there was no hearing loss.
Uncorrected distance vision was 20/25 and 20/30 on the right and
left, respectively. No referable diagnosis was made. The skin was
evaluated as normal.

An October 1975 private medical report reflects that the veteran
had had a rash on his right ring finger. The examination showed
uncorrected vision was 20/30 bilaterally. No reference was made to
a skin disorder.

The veteran was seen at a VA facility in October 1975 for a skin
rash which comes and goes. The diagnosis was vesicular dyshidrosis.
He received treatment at a VA facility during 1976 and 1977 for
vesicular dyshidrosis.

VA treatment records in 1980 show treatment for shoulder complaints
beginning in August 1980. An October 1980 consultation report shows
that the veteran reported that he began to notice pain in the neck
and left shoulder three months before. The diagnosis was
subacromial bursitis and suprascapular tendonitis. An August 1982
medical certificate noted that the veteran had had complaints of
tendonitis of the left shoulder intermittently for three years.

VA treatment records include an August 1982 VA consultation report
containing an assessment of seborrheic dermatitis, intertrigo, and
tinea pedis. Progress notes in February 1983 noted tendonitis of
the left shoulder. An October 1984 dermatology consultation report
contains assessments of seborrheic dermatitis to the scalp, brows,
ears, beard, and psoriasis on the chest. A December 1984
dermatology consultation report contains an assessment of very
severe seborrheic dermatitis. Treatment in the dermatology clinic
is shown in January 1985 when the assessment was seborrheic
dermatitis.

The report of a VA general examination in February 1995 shows that
the veteran reported having blurry vision and that he needed
glasses to see. The veteran reported that he had numbness and pain
including in the shoulders for 20 years on

- 6 -

motion, and abdominal pain for 29 years. On examination the report
noted findings of P.E.R.L.A, and that both ears were normal.
Examination of the skin revealed a skin rash in the groin noted as
jock itching, and skin symptoms of the toes. The diagnosis included
probable bursitis of both shoulders. No relevant diagnosis was made
referable to the veteran's vision or hearing, skin or liver.

The report of an August 1996 VA examination for vision shows that
on examination the visual acuity of the right eye was 20/40 with
+50 sphere, and for the left eye was 20/30 with O=+50 x 130, J2
with +225 air. The cornea lenses were clear. The retina was within
normal limits for the veteran's age. The impression was refractive
error and exotropia that can be fully corrected with glasses.

Received in September 1996 was a copy of a newspaper clipping
indication that conjunctivitis was spreading in the Delta of the
Republic of Vietnam.

During a March 1997 hearing at the RO the veteran testified that he
began having eye problems after coming back from his second tour.
He testified that his eyes were infected and he could not see for
about three days during service. Though not in the context of his
hearing loss claim, the veteran testified that he served in Vietnam
and that during the Tet offensive, he was involved in sentry duty
when everything went boom. There was shooting, firing, and the
enemy was attacking all over.

A December 1997 VA clinical progress note indicates that the
veteran had hepatomegaly. A February 1998 progress note contains a
diagnosis of hepatomegaly.

During a February 1998 Video Conference hearing before the
undersigned member of the Board, the veteran testified that during
service in Vietnam he was blind for a three-day period due to
something in the water he was exposed to. He testified that he was
treated at that time and after returning from Vietnam in 1972. He
testified that he was later treated by VA from 1984 to 1994. The
veteran also testified regarding his claim that he had residuals of
exposure to Agent Orange, to include

- 7 -

shoulder bursitis and tendonitis, skin rash and dermatitis and
liver disorder. He testified as to exposure and subsequent symptoms
and treatment.

The report of a November 2000 VA eye examination shows the
following eye examination findings. Visual acuity of the right eye
was 20/60 with O=+l x 180, J5 with +250 add. The cornea was clear.
There was +2 nuclear sclerosis of the lens, the retina was normal.
Visual acuity of the left eye was 20/40 with -50= +25 x 180, J2
with +250 add. The cornea lens was clear. The retina was within
normal limits. The report contains an impression of (1) both eyes
astigmatism, presbyopia, and (2) right eye cataract best vision
20/60, left eye 20/40.

In a March 2001 examination report, the VA: examiner provided an
opinion that neither astigmatism, presbyopia, nor cataract was
caused by the veteran's military service.

During an October 2001 VA examination for diabetes mellitus, the
examiner stated that a diagnosis of diabetes could not be made with
certainty. The examiner also opined the following. He opined that
it was possible that the visual problems suffered by the veteran
and his cataracts were related to diabetes. He stated that if the
ophthalmologist thought that these cataracts were indeed diabetes
related and if it could be ascertained that the veteran had a true
fasting blood glucose of greater than 126 on two occasions or a two
hour post-prandial of greater than 200, this diagnosis could be
made; at this point, it cannot be made by this examiner.

During a March 2002 VA examination for diabetes mellitus, the
diagnosis was diabetes.

During a March 2002 VA examination, the examiner reviewed the
service medical records at enlistment in March 1966 and March 1971,
and at separation in December 1973. The veteran complained of
fluctuating hearing loss with severe difficulty hearing that
occurred in April 2001. The examiner noted that the veteran had
been seen by that audiology clinic in December 2001 for evaluation
with results demonstrating bilateral mixed hearing with flat
tympanograms. The veteran

- 8 -

reported general difficulty hearing. The veteran reported a history
of exposure to artillery noise during his two periods of service,
and no occupational or recreational noise exposure after service.
He reported having constant ringing tinnitus in both ears that
began one year ago.

The audiometric testing conducted at this examination revealed pure
tone thresholds of 35, 40, 35, 40 and 50 decibels in his right ear,
and 35, 40, 55, 50 and 55 decibels in his left ear, at 500, 1,000,
2,000, 3,000, and 4,000 Hz, respectively. Speech audiometry
revealed speech recognition ability of 82 and 74 percent in the
right and left ear, respectively.

The examination report contains as a diagnosis, a summary of
results as follows: (1) Right ear mild to moderate mixed hearing
loss with abnormal thresholds 250 - 8000 Hz; (2) left ear mild to
moderately severe mixed hearing loss with abnormal thresholds 250 -
 8000 Hz. The examiner noted his review of the claims file, noting
that hearing on his 1973 separation examination (at age of 28) was
normal, and there was not documentation until 2001 (at the age of
56) of hearing loss. The examiner opined that it was unlikely that
the hearing loss now exhibited was related to the veteran's
military service, and that it was more likely that the mixed
hearing loss now exhibited was related to noise exposure after
service, advancing age, or some other cause.

The report of an April 2002 VA eye examination noted that a
cataract of the right eye was removed in March 2001 and a cataract
of the left eye was removed in July 2001. After examination the
report contains an impression of (1) both eyes aphakia with
posterior chamber intraocular lens, 20/40, 20/40 J3, and (2)
history of diabetes, no disease. The examiner opined that the
cataracts were of the senile-type, and could not be related to
diabetes which is controlled with diet and weight reduction.

II. Analysis

In order to establish service connection for a claimed disability,
the facts, as shown by the evidence, must demonstrate that a
particular disease or injury resulting in

- 9 -

Current disability was incurred during active service or, if
preexisting active service, was aggravated therein. 38 U.S.C.A.
1110, 1131.

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Service connection may also be granted for a disability which is
proximately due to or the result of a service connected disease or
injury. 38 C.F.R. 3.310. The United States Court of Appeals for
Veterans Claims (Court) has held that a claimant is entitled to
service connection on a secondary basis when it is shown that the
claimant's service-connected disability aggravates a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including sensorineural hearing loss, may
be presumed to have been incurred during service if they first
become manifest to a compensable degree within one year of
separation from active duty. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38
C.F.R. 3.307, 3.309. If a condition noted during service is not
shown to be chronic, then generally a showing of continuity of
symptoms after service is required for service connection. 38
C.F.R. 3.303(b).

Impaired hearing will be considered a disability for VA purposes
when the thresholds for any of the frequencies of 500, 1000, 2000,
3000 and 4000 Hertz are 40 decibels or more; the thresholds for at
least three of these frequencies are 26 decibels; or speech
recognition scores using the Maryland CNC Test are less than 94
percent. 38 C.F.R. 3.385.

38 C.F.R. 3.303(c) provides that refractive error of the eye is not
a disease or injury for which service connection may be
established.

The veteran's statements and testimony describing his claimed
disorders are considered to be competent evidence. However, the
veteran, as a layman, is not

- 10 - 

competent to give a medical opinion on the diagnosis or etiology of
a condition. Espiritu v Derwinski, 2 Vet. App. 492 (1992).

A. Bilateral Eye Disorder to Include Cataracts

Service connection is in effect for several disorders, including
diabetes mellitus. The service medical records reflect no finding
diagnostic of an acquired eye disorder. Although he was seen for an
eye infection in July 1971, at the time of the December 1973
separation examination his vision and eyes were normal. During a
June 1974 VA examination his uncorrected distance vision was 20/25
and 20/30 on the right and left, respectively. However, no
referable diagnosis was made. Additionally, the post service
medical records do not show the presence of any further eye
disorders until many years after service. The Board notes that
refractive error was diagnosed in 1996. A refractive error is not
a disability for which service connection may be granted. 38 C.F.R.
3.303.

Additionally a VA examiner in March 2001 opined that neither
astigmatism, presbyopia nor cataract was caused by the veteran's
military service. Furthermore, the VA examiner in April 2002 opined
that the veteran's cataracts were of the senile-type and could not
be related to diabetes.

The veteran has suggested that a relationship exists between his
cataracts and an episode of blindness in service due to exposure to
something in the water, and has provided an article pertaining to
a virus eye disease epidemic in Vietnam during that war suggesting
a relationship. However, that article does not provide competent
evidence to demonstrate an etiological relationship between any
present eye disorder including cataracts, and his period of
service. Additionally, no health professional has linked the
veteran's cataracts or any other eye disorder to his military
service or his diabetes.

According the Board finds that the preponderance of the evidence is
against the veteran's claim.

B. Bilateral Hearing Loss

The Board observes that the veteran meets the regulatory criteria
for impaired hearing to be considered a disability for VA purposes.
See 38 C.F.R. 3.385.

The Board notes that the veteran's separation examination in
December 1973 showed no evidence of a bilateral hearing loss. The
initial clinical demonstration of hearing loss, as demonstrated in
VA treatment records, was in 2001, many years after service. In
December 2001 the veteran complained of severe difficulty hearing
since April 2001 with constant ringing tinnitus in both ears. While
he reported at that time that this loss of hearing had occurred two
other times, the last of which was in the 1970s, no relationship
was drawn between any hearing loss and service.

Moreover, during the most recent VA examination, the VA examiner
specifically rendered an opinion that it was unlikely that the
hearing loss now exhibited was related to the veteran's military
service, and that it was more likely that the mixed hearing loss
now exhibited was related to noise exposure after service,
advancing age, or some other cause. There is no medical evidence,
which contradicts this opinion. Accordingly, the Board finds that
the preponderance of the evidence is against the veteran's claim.

C. Shoulders, Skin and Liver Disorders as Due to Agent Orange
Exposure

The veteran is seeking service connection for residuals of exposure
to Agent Orange specified as disabilities of the shoulders to
include bursitis and tendonitis, skin to include skin rash of the
right finger and seborrheic dermatitis, and a liver disorder. The
veteran claims that he developed shoulder, skin and liver disorders
due to exposure to Agent Orange while in service in Vietnam.

The records reflect that the veteran served in Vietnam. The
governing law provides that a "veteran who, during active military,
naval, or air service, served in the Republic of Vietnam during the
period beginning on January 9, 1962, and ending

- 12 -

on May 7, 1975 shall be presumed to have been exposed during such
service to an herbicide agent ... unless there is affirmative
evidence to establish that the veteran was not exposed to any such
agent during that service." 38 U.S.C.A. 1116 (West 2002). As the
record shows the veteran served in Vietnam, the Board concedes that
the veteran was exposed to Agent Orange.

However, even though the veteran's exposure to Agent Orange is
conceded, there is no diagnosis of any of the disorders, which are
presumptively service connected on the basis of Agent Orange
exposure. See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.307,
3.309. Thus, service connection for the claimed shoulder, skin and
liver disorders on a presumptive basis is not warranted.

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the
U.S. Court of Appeals for the Federal Circuit found that under the
Veterans' Dioxin and Radiation Exposure Compensation Standards Act,
a claimant was not precluded from presenting proof of direct
service connection between a disorder and exposure to Agent Orange,
even if the disability in question was not among statutorily
enumerated disorders which were presumed to be service related, as
the presumption was not the sole method for showing causation.

In this regard the service medical records reflect no treatment for
chronic shoulder or liver disorders. The veteran was seen on two
occasions during service for a skin problems. However, at the time
of the December 1973 separation examination no finding or diagnosis
of shoulder, skin or liver disorders. Likewise, the June 1974 VA
examination evaluated the skin as normal.

Subsequent post service treatment records confirm show treatment
for hepatomegaly, skin and shoulder problems. However, there is no
medical evidence of record which relates any of the claimed
disorders of shoulders, skin and liver to service particularly
exposure to Agent Orange. Accordingly, the Board finds that the
preponderance of the evidence is against the veteran's claim.

- 13 -

ORDER 

Service connection for bilateral eye disorders to include cataracts
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for disabilities involving the shoulders, to
include bursitis and tendonitis, is denied.

Service connection for a skin disorder, to include skin rash of the
right finger and seborrheic dermatitis, is denied.

Service connection for a liver disorder is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115. Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 14 - 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 15 - 



